MEMORANDUM**
This is an appeal from the district court’s summary judgment dismissal of plaintiff Kevin Shea’s claim under the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. Shea, a disabled San Francisco firefighter, alleges that the defendants, the City and County of San Francisco and the San Francisco Fire Department, denied him administrative assignment pay or holiday premium pay because of his disability. Shea was not paid holiday premium pay on a consistent basis, as the district court noted. The problem is that there is nothing in this record to establish any causal link between his failure to receive administrative assignment pay or holiday premium pay and his disability. See, e.g., Sanders v. Ameson Prods., Inc., 91 F.3d 1351, 1353 (9th Cir. 1996). The district court therefore did not err in granting summary judgment to the defendants. The district court’s judgment must be affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.